ignificant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug in re request for waiver of the minimum_funding_standard for ein company new company _ dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning date the original waiver request dated date was amended by a letter dated date to increase the amount of the requested waiver to include the entire amount of the minimum_funding_standard for the plan_year the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company is a privately held corporation that manufactured products having two principal business segments of ' and vitreous china fixtures were manufactured in three facilities and brass faucets and fittings were manufactured in the other facility the majority of the assets of the company were sold in date and most of the employees of the company were reemployed by the new company the company had four manufacturing facilities the company experienced substantial temporary hardship as evidenced by losses from operations and net losses for each of the years through because of the consecutive years of losses the company's line of credit was canceled with temporary extensions granted for reduced amounts effectively reducing the company's credit facility steps taken by the company to effect recovery included retaining an investment banking firm to develop a comprehensive marketing program with a detailed prospectus on the company and represent the company in its efforts in the infusion of private capital and or potential sale of the company retaining a multi-disciplined management consulting company to evaluate the company's operations and business plan and provide recommendations for improvement and hiring a principal of this company as a chief restructuring officer implementing marketing and manufacturing initiatives to improve profitability including the outsourcing of both vitreous china and brass products and the introduction of products to appeal to the price-conscious consumers withholding wage increases since date not paying dividends to shareholders since date obtaining a one-year extension of the collective bargaining agreement with local extending vendor payments closing one of the vitreous china facilities reducing salaried headquarters staff by deferring capital expenditures and significantly reducing or eliminating most business travel entertainment advertising and product promotions hiring two new top executives in with extensive experience in effecting turnarounds of troubled companies subsequently in date the majority of the assets of the company were sold to the new company including the name of the company most of the employees of the company were reemployed by the new company the terms of the asset sale provided that although the assets and liabilities of the plan remain with the company the new company would share in certain of the company's legacy costs which include funding of the pension plans the new company would contribute up to at least dollar_figure million over time to a fund legacy fund from which amounts necessary to pay the required minimum_funding payments for the plan would be paid to the company for this purpose as of date the ratio of the actuarial value of assets of the plan to current liabilities under the plan is approximately because of the facts described above this waiver is granted subject_to the following conditions for each of the plan years beginning date date and date the company will timely satisfy the minimum_funding_standard for the plan for the plan_year including waiver amortization payments for the waiver granted for the plan_year beginning date by august following the close of each plan_year for each of the plan years beginning date and date the funding_standard_account for the plan will have a credit balance of not less than the outstanding balance of the amortization base established under sec_412 of the code for the plan to amortize this waiver if either of these conditions is not satisfied the waiver granted by this letter is retroactively null and void the company has agreed to these conditions your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification in and to your authorized representatives form on file with this office if you have any questions concerning this letter _ please contact to this letter please refer to se t ep ra t a2 as well in any correspondence relating sincerely ly ikl’ ppc martin l pippins manager employee_plans actuarial group cc manager ep classification
